COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 IN RE
                                                 §               No. 08-11-00274-CV

 JOHN F. COOK, MAYOR,                            §         AN ORIGINAL PROCEEDING

                                                 §                 IN MANDAMUS
 RELATOR.
                                                 §


         MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       On September 12, 2011, the trial court granted Relator’s request for a temporary

restraining order (“TRO”). The TRO provided that it would remain effective for fourteen days.

It also set a temporary injunction hearing for September 26, 2011. On September 15, 2011, the

trial court modified the TRO by deleting certain of its provisions. Relator then filed a petition for

writ of mandamus, asking that we order the trial court to vacate the order modifying the TRO and

to reinstate the deleted provisions. Relator also filed a motion for emergency temporary relief,

which we denied. Because the TRO has now expired by its own terms, all issues related to it are

moot. See Hermann Hosp. v. Thu Nga Thi Tran, 730 S.W.2d 56, 57 (Tex.App.--Houston [14th

Dist.] 1987, no writ). Accordingly, the petition for writ of mandamus is dismissed.


October 3, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C. J., McClure, and Rivera, JJ.